Filed 10/15/20                        Case 09-39791                             Doc 420



       1                             FOR PUBLICATION
       2                     UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF CALIFORNIA
       3
       4   In re: UMESH PATEL and LEE      )      Case No. 09-39791-C-11
           PATEL,                          )
       5                       Debtors.    )      Dkt. Control No. RPG-1
           ________________________________)
       6
       7         OPINION ON MOTION TO CONVERT OR DISMISS CHAPTER 11 CASE
       8             Before: Christopher M. Klein, Bankruptcy Judge
                                    _________________
       9
           Marc C. Forsythe, Robert P. Goe, Goe & Forsythe, LLP, Irvine, CA,
      10   for 1332 Broadway Note LLC.
      11   Timothy T. Huber, Law Offices of Timothy T. Huber, El Dorado
           Hills, CA, for Revested Debtors.
      12                            _______________
      13
      14   CHRISTOPHER M. KLEIN, Bankruptcy Judge:
      15         The individual debtors’ chapter 11 plan committed all their
      16   “disposable income as defined in 11 U.S.C. § 1129(a)(15)(B)” to
      17   pay the unsecured class for 84 months.     No such payments were
      18   made.   At the end of the plan term, an unsecured creditor invoked
      19   the plan’s default provision to request conversion or dismissal.
      20   The question is whether there ever was actual “disposable”
      21   income.   Who has what burdens governs the outcome.
      22         When a debtor promises all actual “disposable” income in a
      23   chapter 11 plan and undertakes to act as plan disbursing agent,
      24   the debtor assumes the burden of a duty to account — either by
      25   contract or as a fiduciary.   Failure to account is a material
      26   plan default within the meaning of § 1112(b)(4)(N), hence,
      27   § 1112(b)(1) “cause.”   Here, conversion to chapter 7 is in the
      28   best interests of creditors and the estate.
Filed 10/15/20                            Case 09-39791                          Doc 420



       1                               Findings of Fact1
       2         Debtors Umesh and Lee Patel commenced this joint chapter 11
       3   case in 2009 to save from foreclosure their 45-unit motel, the
       4   Gold Country Inn in Placerville, California, and confirmed a
       5   chapter 11 plan in 2011.2
       6         Wells Fargo Bank, N.A. (“Wells Fargo”) held the senior note
       7   and deed of trust, which it assigned to movant 1332 Broadway
       8   Note, LLC, in 2015.
       9
      10                      A. Chapter 11 Plan and Performance
      11         Until plan confirmation on September 19, 2011, the Debtors
      12   leased the motel to their wholly-owned S corporation, Eureka
      13   Investment Group, Inc., which employed them.     Under the Plan,
      14   they terminated the lease and became sole proprietors.3
      15
      16         1
                 These findings of fact are made pursuant to Federal Rule of
           Civil Procedure 52, as incorporated by Federal Rules of
      17   Bankruptcy Procedure 7052 and 9014, after a multi-day trial.
      18         2
                 The Debtors also owned a residence in Eureka, California,
      19   that was given up to foreclosure early in the case.
                 3
      20             The Disclosure Statement explained:

      21              The Debtors will terminate the lease between Debtors
                 and their wholly owned S Corporation, EIG, for the operation
      22         of the Motel. There should be no repercussions since EIG
                 has been in default of the lease terms since early 2009.
      23
           Debtors’ Second Amended Disclosure Statement, ¶ III-F.     Dkt. 162
      24   (“Disclosure Statement”).
      25
                 The Plan provides:
      26
                      On the Effective Date, the Debtors shall terminate the
      27         EIG lease for its default under its terms.

      28   Debtors’ Second Amended Plan of Reorganization, ¶ III-A-1.     Dkt.
           161 (“Plan”).

                                               2
Filed 10/15/20                        Case 09-39791                              Doc 420



       1         Deed of trust claims included Wells Fargo for $1,630,061,
       2   followed by Resource Capital for $1,124,000.
       3         By agreement, the motel was valued at $1,200,000.   Thus, the
       4   Wells Fargo claim was bifurcated to $1,200,000 secured and
       5   $430,061 unsecured.   Resource Capital’s $1,124,000 claim was all
       6   unsecured.   They amount to 82 percent of all unsecured class.
       7         The Plan provides for Wells Fargo to retain its lien, with
       8   its $1,200,000 secured claim paid by 84 monthly payments of
       9   $9,303.59, at 7.0 percent interest, followed by a balloon payment
      10   of $951,214.63 due on September 1, 2018.
      11         The unsecured class would be paid all disposable income as
      12   defined in § 1129(a)(15) for the 84 months of the Plan.   Payments
      13   would be quarterly, commencing January 1, 2012.4
      14         The Debtors represented in their Disclosure Statement that
      15   the motel constituted their “only sources of income” and that the
      16   means for Plan implementation would be from motel operations.5
      17
                 4
                 Specifically: “Debtors will make payments to unsecured
      18
           creditors of 100% of the Debtors’ disposable income as defined in
      19   11 U.S.C. § 1129(a)(15)(B) of the Bankruptcy Code (the
           “Disposable Income”), by using revenue from Debtors’ continued
      20   operation of the Motel as a going concern.” Plan, Introduction.

      21        Further: “Total amt of [unsecured] claims $1,873,397
           including Resource Capital and WFB unsecured amounts; Pymt
      22   interval Quarterly; Pymt amt Varies; Begin date 1/1/2012; End
           date 9/1/2018; Interest rate 0%; Total payout Unknown based on
      23   100% of Disposable Income.” Plan, ¶ II-C-3.
      24         5
                 Income: “The Debtors’ only sources of income are the salary
           paid to them as the day to day operating managers of the Motel, S
      25
           Corporation distributions from EIG, if any, and the rent paid by
      26   EIG under the operating lease.” Disclosure Statement, ¶ II-A.

      27        Means of Implementing Plan: “Payments and distributions
           under the Second Amended Plan will be funded by the cash flow of
      28   revenues obtained by the Debtors in excess of operating expenses
           from the operation of the Motel as a going concern, as well as

                                            3
Filed 10/15/20                            Case 09-39791                         Doc 420



       1         The Debtors agreed to restrict themselves to a $30,000/yr,
       2   salary together with use of the on-site manager’s apartment.
       3   They explained they had a wealth of motel management experience
       4   and could not hire managers for such a modest amount.6
       5         Upon default, the Plan contemplates a motion to convert or
       6   dismiss and, if converted to chapter 7, provides for all
       7   remaining property that was property of the estate to revest in
       8   the chapter 7 estate and be protected by the automatic stay.7
       9
           the $48,672.72 in cash reserves held in trust during the course
      10   of this proceeding as set forth in Exhibit G.” Id., ¶ III-D-1
      11         6
                     Post-confirmation management:
      12
                      The Debtors, as Post-Confirmation Managers of the
      13         Debtors, shall be compensated at a set amount of $30,000 per
                 year, plus the managers’ apartment, which are included in
      14         the operating expenses.

      15   Disclosure Statement, ¶ III-D-2.
      16              The Debtors, as Post-Confirmation Managers of the
                 Motel, shall be compensated with a salary of $30,000 plus
      17         use of the manager’s apartment for 24/7/365 management
                 services of the Motel. This level of compensation is
      18
                 substantially less than the cost for third party employees
      19         to provide that many hours of management. The Debtors have
                 many years of experience in operating independent motel
      20         properties such as the Motel.

      21   Plan, ¶ II-D-2.

      22        Although projections attached to the Plan indicate pay
           increases, Umesh Patel testified in state court in 2018 that “I
      23   am not allowed by the court approved Plan to receive any
           compensation from the motel in excess of $30,000.” Compare
      24   Declaration of Umesh Patel, March 6, 2018, with Plan, Ex. 3.
      25         7
                     Post-Confirmation Conversion/Dismissal:
      26
                      A creditor or party in interest may bring a motion to
      27         convert or dismiss the case under § 1112(b), after the Plan
                 is confirmed, if there is a default in performing the Plan.
      28         If the Court orders the case converted to Chapter 7 after
                 the Plan is confirmed, then all property that had been

                                               4
Filed 10/15/20                            Case 09-39791                           Doc 420



       1         The Revested Debtors undertook to act as Plan disbursing
       2   agent,8 and obliged themselves to make quarterly disbursements
       3   and regular 120-day status reports for the 84-month life of the
       4   Plan (“120-day Plan reports”), which reports were to be served on
       5   the twenty largest unsecured creditors.9       United States trustee
       6   quarterly reports were also required while the case was open.
       7         No discharge may be entered before completion of all
       8   payments under the Plan.10
       9
                 property of the Chapter 11 estate, and that has not been
      10         disbursed pursuant to the Plan, will revest in the Chapter 7
      11         estate, and the automatic stay will be reimposed upon the
                 revested property only to the extent that relief from stay
      12         was not previously granted by the Court during this case.

      13   Plan, ¶ IV-F.
                 8
      14             The paragraph “Disbursing Agent” provides:

      15              Debtors shall act as the disbursing agent for the
                 purpose of making all distributions provided for under the
      16         Plan. The Disbursing Agent shall serve without and shall
                 not be compensated [for] distribution services rendered
      17         pursuant to the Plan.
      18
           Plan, ¶ II-D-3.
      19         9
                     The paragraph “Post-Confirmation Status Report” provides:
      20
                      Within 120 days of the entry of the order confirming
      21         the Plan, Plan Proponent shall file a status report with the
                 Court explaining what progress has been made toward
      22         consummation of the confirmed Plan. The status report shall
                 be served on the United States Trustee, the twenty largest
      23         unsecured creditors, and those parties who have requested
                 special notice. Further status reports shall be filed every
      24         120 days and served on the same entities.
      25
           Plan, ¶ IV-D.
      26         10
                      The discharge provision is:
      27
                      This Plan provides that upon completion of all payments
      28         under the Plan, Debtors shall be discharged of liability for
                 payment of debts incurred before confirmation of the Plan,

                                               5
Filed 10/15/20                        Case 09-39791                              Doc 420



       1         Although required every 120 days for the 84-month life of
       2   the Plan, the status reports ceased after month 24 (as of
       3   September 30, 2013).   There has been no explanation why the
       4   Revested Debtors stopped making their 120-day Plan reports.
       5         Quarterly post-confirmation status reports required by the
       6   United States trustee were filed through September 30, 2014, and
       7   ceased when the case was closed subject to being reopened for
       8   entry of discharge upon completion of the Plan.
       9         In 2015, Wells Fargo assigned 1332 Broadway Note, LLC, its
      10   note and deed of trust, hence its secured and unsecured claims.
      11         Although the 84 monthly payments on account of the Wells
      12   Fargo secured claim appear to have been made, the $951,214.63
      13   balloon payment due on September 1, 2018, was not made.11
      14         No payment ever was made to Class V unsecured creditors
      15   during the 84-month term of the Plan.      The failure to have made
      16   any payment on unsecured claims precipitated the instant motion
      17   to dismiss or convert on account of Plan default on the premise
      18   that there must have been at least some disposable income.
      19
      20                                B. Income
      21         The Debtors’ defense to this motion to dismiss or convert is
      22   that there never was “disposable income” available to make
      23   payments to the unsecured class.
      24
      25         to the extent specified in 11 U.S.C. § 1141. However, any
                 liability imposed by the Plan will not be discharged.
      26
           Plan, ¶ IV-A.
      27
                 11
                 Umesh Patel has instituted separate litigation seeking to
      28   forestall attempts to foreclose on account of the failure to have
           made the balloon payment.

                                              6
Filed 10/15/20                            Case 09-39791                                   Doc 420



       1         The seven 120-day Plan reports that were made each reported
       2   no disposable income during the relevant periods and that no
       3   problems were anticipated in plan performance.12             No 120–day Plan
       4   report was made for any period after September 30, 2013.
       5         The twelve Quarterly Post-confirmation Status Reports to the
       6   United States trustee that were filed by the Revested Debtors
       7   show receipts and disbursements.            Nine of those reports appended
       8   more detailed profit and loss statements for motel operations.
       9
      10   Dkt   End Date     Received   Disbursed Net              Profit/(Loss)
      11   184   12/31/11     $58,580    $82,938        $(24,358)   none provided
           186    3/31/12      93,904     74,229          19,675    none provided
      12   195    6/30/12      61,782     72,226         (10,444)   none provided
           214    9/30/12      99,535    110,376         (10,841)   $(20,841)
      13   223   12/31/12      74,538    109,877         (35,339)    (35,338)
           228    3/31/13      31,439     61,298         (29,859)    (29,805)
      14   231    6/30/13      96,904     89,936           6,968       7,002
           234    9/30/13      82,581     73,668           8,913       8,916
      15   235   12/31/13      82,032    106,145         (24,113)    (24,111)
           236    3/31/14      67,320     60,649           6,671       6,930*
      16   237    6/30/14      89,394     74,886          14,508      14,507
           240    9/30/14     138,762     74,034          64,728      64,728
      17
      18         12
                      Each report includes the following statements:
      19
                      No payments have accrued at this time for the benefit
      20         of the class of Unsecured Creditors, since Revested Debtors
                 have received no “Disposable Income” from which that class
      21         is entitled to be paid.
                      Revested Debtors remain in a cash positive position due
      22         to savings accumulated prior to the commencement of payments
                 under the Plan and do not anticipate any problems with
      23         performance of the Plan.
      24   Revested Debtors’ Status Report, p.2. Dkt. 185 (1/17/2012); Dkt.
           187 (4/19/2013); Dkt. 194 (7/20/2012); Dkt. 224 (2/1/13); Dkt.
      25
           227 (4/17/2013); Dkt. 230 (7/15/2013); Dkt. 233 (10/19/2013).
      26
           The first status report also notes: “To conserve cash, Revested
      27   Debtors have only received $1,500 during this quarter against the
           manager’s salary of $2,500 per month called for under the Plan,
      28   Revested Debtors are accruing that obligation to be paid when
           cash flow permits.” Id., p.2. Dkt. 185 (1/17/2012).

                                                   7
Filed 10/15/20                        Case 09-39791                                Doc 420



       1   Totals:        $976,771 $990,262    $(13,491) $(8,512)*
                           *(3/31/14 Profit/Loss omits $32,500 in receipts)
       2
       3         Between April 1, 2013, and September 30, 2014, receipts
       4   exceeded disbursements by $77,675.     Profits were $77,972.   No
       5   quarterly Plan Class V disbursements were made.
       6         Motel operations for 2015, 2016, and 2017 yielded net
       7   profits of $286,333, exclusive of depreciation, or, if adjusting
       8   for depreciation, $98,121, evidence of which is derived from
       9   Umesh Patel’s federal tax returns.13    No quarterly Plan Class V
      10   disbursements were made.
      11         Those tax returns also reveal income from sources other than
      12   motel operations, including ordinary dividend income of $5,056 in
      13   2015 and $4,721 in 2017.
      14         Umesh Patel managed to fund a $50,000 Roth IRA account
      15   between 2012 and 2018.
      16         And, he was trading in financial markets.    Umesh Patel
      17   opened Scottrade brokerage account No. XXXXX995 in 2012.       In the
      18   “Options Application & Agreement,” dated March 12, 2012, he
      19   stated: annual income, $80,000; net worth $150,000; and liquid
      20   assets $50,000.   He had an unreported Scottrade account in 2010,
      21
      22
      23         13
                 Umesh Patel’s Federal Tax Forms 1040, Schedule D (Profit
           or Loss from Business - Sole Proprietorship) show:
      24        2015 – net profit $8,083 (gross receipts $317,611, gross
           income $269,390, and total expenses $261,307, including
      25
           depreciation $60,767);
      26        2016 – net profit $15,217 (gross receipts $311,512, gross
           income $291,312, and total expenses $276,095, including
      27   depreciation $60,316);
                2017 - net profit $74,821 (gross receipts $432,526, gross
      28   income $386,474, and total expenses $311,653, including
           depreciation $67,129).

                                            8
Filed 10/15/20                          Case 09-39791                           Doc 420



       1   when he was a debtor in possession.14
       2         Scottrade account No. XXXXX995 statement for January 2014
       3   shows credits of $112,206.05 and debits of $66,551.43.
       4         During the Plan period, Umesh Patel opened Ameritrade
       5   brokerage account No. XXX-XXX331, to purchase stocks on margin.
       6         The Ameritrade statement for August 2018 shows year-to-date:
       7   securities purchases $2,627,970.74; sales $2,912,589.66;
       8   dividends $3,958.39; and margin interest $3,589.81.
       9         Investment activity is reflected on the Umesh Patel federal
      10   tax Forms 1040, Schedule D, for 2015, 2016, and 2017.15
      11         Umesh Patel admits that between 2011 and 2018 he lost at
      12   least $339,000 in the stock market.     His expert, Norman Johnson
      13   says losses were $372,800.
      14         No investment account was disclosed to the class of
      15   unsecured creditors by Umesh Patel during the 84-month Plan.
      16
      17                    C. Developments Regarding Debtors
      18         Umesh and Lee Patel divorced in an action filed June 22,
      19   2012, in El Dorado County Superior Court as No. PFL 20120518.
      20   The 120-day Plan reports filed in 2012 noted the existence of the
      21
                 14
                 In the 2013 divorce of Umesh and Dipti Patel, Umesh
      22   reported a Scottrade deposit account acquired in 2010 with
      23   $21,000 and a Scottrade Roth IRA of $23,000 acquired in 2014.
           Petitioner’s Schedule of Assets and Debts, Umesh Patel v. Dipti
      24   Patel, No. PFL20130940, El Dorado County Superior Court.
                 15
      25         The returns in evidence show: 2015 – short-term capital
           loss $63,430 (proceeds $500,244, cost $563,674), plus a $4,377
      26   loss carryforward from 2014; 2016 – short-term capital gain $240
           (proceeds $840, cost $600), plus long-term capital loss $5,781
      27   (proceeds $32,431, cost $38,212); 2017 – short-term capital loss
           $59,738 (proceeds $102,449, cost $162,187), plus long-term
      28   capital loss $80,549 (proceeds $176, cost $80,549).

                                             9
Filed 10/15/20                            Case 09-39791                             Doc 420



       1   divorce and that Lee Patel intended to quitclaim to Umesh Patel
       2   her interest in the motel.      She then disappears from the case.16
       3         Umesh Patel soon remarried.        In 2013, he was Petitioner in
       4   the marital dissolution action, Umesh Patel v. Dipti Patel, No.
       5   PFL 20130940, in El Dorado County Superior Court.
       6           Umesh Patel next married Suhkwinder K. Randhawa Patel in
       7   2017.      In the ensuing marital dissolution action, Umesh claimed
       8   that when she left in November 2017, she stole from him gold and
       9   diamond jewelry that he valued at $60,000.17        If the schedules
      10   filed at the inception of the case are truthful, then this
      11   $60,000 is property acquired after commencement of the case.18
      12
      13         16
                 The post-divorce status of Lee Patel as joint debtor and a
           Revested Debtor can be resolved after conversion to chapter 7.
      14
                 17
                      Umesh Patel’s declaration testimony in state court was:
      15
                      While most of the receipts are by credit card, I do
      16
                 receive cash payments on occasion. My routine is to keep
      17         cash in pouch along with an itemized statement of the cash
                 receipts. On November 27, 2017, I discovered that the cash
      18         pouch was missing. I asked the Respondent if she had seen
                 it, but she denied seeing it. I believe the pouch had
      19         $13,000 or so in it at that time.
                      About the same time, I inspected a box kept in a
      20         dresser in my room that contained gold jewelry and diamond
                 watches and bracelets that were my separate property
      21         obtained long before this marriage of eight months. This
                 jewelry is worth about $60,000.
      22
      23   Attachment 10 to Declaration of Umesh Patel, Responsive
           Declaration to Request for Order, Umesh Patel v. Sukhwinder K.
      24   Randhawa Patel, No. PFL20170902, El Dorado County CA. Super. Ct.,
           March 6, 2018 (“Umesh Patel Declaration Attachment 10").
      25         18
                      No such property appears in Schedule B(Personal Property):
      26
                Item 5 - ... art objects; ... or collectibles: “none”
      27        Item 7 - Furs and jewelry: “none”
                Item 35 - Other personal property of any kind not already
      28   listed: “none.”

                                               10
Filed 10/15/20                        Case 09-39791                             Doc 420



       1         On October 10, 2018, Umesh Patel purchased a 2018 Tesla
       2   Model 3 for $71,049.50, making a down payment of $11,023.50.
       3
       4                                Procedure
       5         1332 Broadway Note, LLC, as holder of the assigned Wells
       6   Fargo $430,061 unsecured claim, invoked the Plan’s default
       7   provision to prosecute this motion to convert or dismiss under
       8   § 1112(b) on the theory that it was a default never to have made
       9   a payment to the unsecured class.
      10         At trial, this court listened carefully to the testimony of
      11   Umesh Patel defending his financial transactions and did not find
      12   it credible.   Nor was his expert helpful.
      13
      14                              Jurisdiction
      15         Jurisdiction is founded upon 28 U.S.C. § 1334(a).   A motion
      16   under 11 U.S.C. § 1112(b) to convert or dismiss a chapter 11 case
      17   is a core proceeding that a bankruptcy judge may hear and
      18   determine.   28 U.S.C. §§ 157(b)(2)(A) & (L).
      19
      20                                Analysis
      21         Analysis begins with rules of construction and applicable
      22   law before venturing into the shifting sands of burdens.
      23
      24                                    I
      25         Confirmed chapter 11 plans are construed as contracts in the
      26   manner of consent decrees, which have elements of both judgment
      27
      28

                                           11
Filed 10/15/20                            Case 09-39791                              Doc 420



       1   and contract.      Hillis Motors, Inc. v. Haw. Auto. Dealers’ Ass’n,
       2   997 F.2d 581, 588 (9th Cir. 1993); Pioneer Liquidating Corp. v.
       3   United States Tr. (In re Consol. Pioneer Mortg. Entities), 248
       4   B.R. 368, 375 (9th Cir. BAP 2000), aff’d, 264 F.3d 803 (9th Cir.
       5   2001) (“Consolidated Pioneer”); Dragnea v. Dragnea (In re
       6   Dragnea), 609 B.R. 239, 250-51 (Bankr. E.D. Cal. 2019).
       7
       8                                       A
       9         The federal rule of decision for construing contract terms
      10   in chapter 11 plans is to rely on state law where, as here, there
      11   is no need for a uniform federal rule on the question.        Hillis
      12   Motors, 997 F.2d at 588; Dragnea, 609 B.R. at 250-51.
      13         California law controls this Plan.       The Plan is silent about
      14   choice of law.      The Debtors reside in California, all property is
      15   located in California, and venue of the case is in California.
      16
      17                                       B
      18         California contract law is governed by its Civil Code, not
      19   common law.      CAL. CIV. CODE §§ 1635-63; Dragnea, 609 B.R. at 247.
      20         Civil Code provisions relevant here relate to ambiguous or
      21   uncertain terms.      The promisor’s belief of what the promisee
      22   understood at the time of contracting controls.       CAL. CIV. CODE
      23   § 1649.19     If uncertainty persists, language shall be interpreted
      24
                 19
      25              The provision is:

      26         § 1649. If the terms of a promise are in any respect
                 ambiguous or uncertain, it must be interpreted in the sense
      27         in which the promisor believed, at the time of making it,
                 that the promisee understood it.
      28

                                               12
Filed 10/15/20                               Case 09-39791                           Doc 420



       1   “most strongly” against the party who caused the uncertainty.
       2   CAL. CIV. CODE § 1654.20       In essence, the California Civil Code is
       3   consistent with the familiar common-law rule.21
       4         As the Plan was drafted and proposed by the Debtors,
       5   ambiguities and uncertainties are construed against them.
       6
       7                                          II
       8         Multiple points of uncertainty emanate from the Plan promise
       9   to pay unsecured creditors:         “100% of the Debtors’ disposable
      10   income as defined in 11 U.S.C. § 1129(a)(15)(B) (the “Disposable
      11   Income”), by using revenue from Debtors’ continued operation of
      12   the Motel as a going concern.”         Plan, Introduction & ¶ II-C-3.
      13         What is certain is that, as a matter of law, a “disposable
      14   income” plan payment based on § 1129(a)(15)(B) means actual
      15   disposable income, even though the plan confirmation standard at
      16   § 1129(a)(15)(B) focuses on projected disposable income.         That
      17
      18   CAL. CIV. CODE § 1649.
                 20
      19              The provision is:

      20         § 1654. In cases of uncertainty not removed by the preceding
                 rules, the language of a contract should be interpreted most
      21         strongly against the party who caused the uncertainty to
                 exist.
      22
      23   CAL. CIV. CODE § 1654.
                 21
      24              The Restatement (Second) of Contracts provides:

      25   § 206. Interpretation Against the Draftsman
                   In choosing among the reasonable meanings of a promise or
      26        agreement or a term thereof, that meaning is generally
                preferred which operates against the party who supplies the
      27        words or from whom a writing otherwise proceeds.
      28   Restatement (Second) of Contracts § 206 (1981).

                                                  13
Filed 10/15/20                        Case 09-39791                             Doc 420



       1   conclusion follows from aligning § 1129(a)(15)(B), with
       2   § 1325(b)(2), and § 101(10A)(ii).22
       3
                 22
       4         The exercise is: § 1129(a)(15)(B) adopts the definition of
           “projected disposable income” at § 1325(b)(2), which in turn
       5   incorporates “current monthly income” from § 101(10A).

       6   The relevant portion of the chapter 11 confirmation standard is:

       7         (15) [If an unsecured creditor objects to confirmation] —
                      ...
       8              (B) the value of the property to be distributed under
                 the plan is not less than the projected disposable income of
       9         the debtor (as defined in section 1325(b)(2)) to be received
                 during the 5-year period beginning on the date that the
      10
                 first payment is due under the plan, or during the period
      11         for which the plan provides payments, whichever is longer.

      12   11 U.S.C. § 1129(a)(15)(B) (emphasis supplied).

      13   The § 1325(b)(2) “disposable income” definition as of the time of
           confirmation was:
      14
                      (2) For purposes of this subsection, the term
      15         “disposable income” means current monthly income received by
                 the debtor [other than child-related payments] less amounts
      16         reasonably necessary to be expended —
      17                 (A)(i) for the [family] maintenance or support ...
                 that first becomes payable after ... petition is filed; and
      18                    (ii) for charitable contributions [up to 15
                 percent of annual gross income]; and
      19                 (B) if the debtor is engaged in business, for the
                 payment of expenditures necessary for the continuation,
      20         preservation, and operation of such business.
      21   11 U.S.C. § 1325(b)(2)(2012).
      22   As § 101(10A) existed at the time the Plan was confirmed:
      23
                 (10A) The term “current monthly income”--
      24              (A) means the average monthly income from all sources
                 that the debtor receives (or in a joint case the debtor and
      25         the debtor’s spouse receive) without regard to whether such
                 income is taxable income, derived during the 6-month period
      26         ending on –
                         (i) [not applicable here]
      27                 (ii) the date on which current income is determined
                 by the court for purposes of this title if the debtor does
      28         not file the schedule of current income required by section

                                           14
Filed 10/15/20                        Case 09-39791                             Doc 420



       1                                    A
       2         The first point of uncertainty is whether the reference to
       3   continued operations of the motel is a limitation on the Plan
       4   term “Disposable Income” or merely an expression of the then-
       5   existing business plan for performing the Plan terms.
       6         Actual “disposable income” under the statutory definition
       7   used in the Plan includes, as a matter of law, “income from all
       8   sources.”   But, the Plan and Disclosure Statement could be read
       9   to limit “disposable income” to motel revenues.
      10         In their Disclosure Statement, the Debtors said that the
      11   motel is their only source of income and that “the cash flow of
      12   revenues obtained by the Debtors in excess of operating expenses”
      13   would fund the Plan.   Disclosure Statement, ¶¶ II-A & III-D-1.
      14         In the Plan Introduction, the Debtors stated they would pay
      15   unsecured creditors “100% of the Debtors’ disposable income as
      16   defined in 11 U.S.C. § 1129(a)(15)(B) of the Bankruptcy Code
      17   (“Disposable Income”), by using revenue from Debtors’ continued
      18   operation” of the motel.   The Plan treatment of Class V unsecured
      19   claims is “100% of Disposable Income.”     Plan, ¶ II-C-3.   The
      20   Means of Performing the Plan are: “Revenues from operations of
      21   the Motel will be the source of funding of this Plan, after
      22   payment of day to day operating expenses.”     Plan, ¶ II-D-1.
      23
      24
      25         521(a)(1)(B)(ii); and
                      (B) includes any amount paid by any entity other than
      26         the debtor ... on a regular basis for the household expenses
                 of the debtor ... but excludes benefits received under the
      27         Social Security Act [and war crime/terrorism compensation].
      28   11 U.S.C. § 101(10A) (2012) (emphasis supplied).

                                           15
Filed 10/15/20                          Case 09-39791                             Doc 420



       1         Despite emphasizing revenues from motel operations, they
       2   expressly incorporated in the Plan the Bankruptcy Code definition
       3   of “disposable income,” which means income from all sources, net
       4   of certain exclusions and deductions.
       5         This court finds as fact that, at the time of promising, the
       6   promisor Debtors believed that the promisee unsecured creditors
       7   would understand the term to mean what the promisors actually
       8   said:   “100% of the Debtors’ disposable income as defined in 11
       9   U.S.C. § 1129(a)(15)(B),” that is, revenue from all sources.
      10         Repeated references to motel revenue in the Plan are to be
      11   understood not as a limitation on source of payment, but as a
      12   representation regarding the then-existing business plan.
      13         It follows that the Plan promise of 100% of the Debtors’
      14   disposable income is construed to mean revenue from all sources.
      15   CAL. CIV. CODE § 1649.
      16         The Debtors proposed the Plan.    Lest any uncertainty remain
      17   about whether disposable income in the Plan means disposable
      18   income from all sources or income only from motel operations, the
      19   Plan is construed “most strongly” against the Debtors.     CAL. CIV.
      20   CODE § 1654.    Hence, disposable income in the Plan includes
      21   income from all sources.
      22
      23                                      B
      24         The next uncertainty relates to the absence of prescribed
      25   accounting rules for determining disposable income.     Are loss
      26   carryforwards permitted allowing gains in one period to be offset
      27   against losses incurred in a prior period?    Is depreciation
      28   permitted?     The Plan and the Disclosure Statement are silent.

                                             16
Filed 10/15/20                        Case 09-39791                              Doc 420



       1         Loss carryforwards make a difference in assessing whether
       2   any Class V payments were required from the first three Plan
       3   years.   Operating losses of $91,166 were incurred during the
       4   first six quarters, which were nearly offset by operating profits
       5   of $77,675 in the next six quarters ending September 30, 2014.
       6         Depreciation makes a difference for 2015 through 2017 where
       7   tax returns provide the evidence of motel operations.       Profits
       8   for those years were $286,333, exclusive of depreciation, or
       9   $98,121 after depreciation.
      10         No direct evidence is probative of what the promisor plan
      11   proponents thought the promisee Class V creditors believed about
      12   loss carryforwards and depreciation at the time of contracting.
      13         The California contract rule requiring construing the Plan
      14   “most strongly” against the Revested Debtors casts doubt on loss
      15   carryforwards and depreciation.    CAL. CIV. CODE § 1654.
      16
      17                                     III
      18         As to accounting for Plan payments, the crucial provision
      19   is:   “Debtors shall act as disbursing agent for the purpose of
      20   making all distributions under the Plan.”    Plan, ¶ II-D-3.
      21         The undertaking to act as disbursing agent necessarily
      22   implies a correlative duty to account to creditors entitled to
      23   distributions under the Plan.
      24         There are two alternative ways of viewing the duties of a
      25   revested debtor who assumes the role of disbursing agent under a
      26   plan of reorganization:   fiduciary duties and contractual duties.
      27   Either way, it adds up to a duty to account.
      28

                                             17
Filed 10/15/20                        Case 09-39791                               Doc 420



       1                                     A
       2         The Debtors acted as fiduciaries in control of the estate
       3   during the period they were debtors in possession.    The filing of
       4   the chapter 11 case created an estate consisting of all of their
       5   legal or equitable interests in property.    11 U.S.C. § 541(a).
       6   As debtors in possession, they performed most of the functions
       7   and duties of a chapter 11 trustee.    11 U.S.C. § 1107(a).   One of
       8   those duties is to be accountable for all property received.     28
       9   U.S.C. § 704(a)(2), as incorporated by § 1106(a)(1).
      10
      11                                     1
      12         Thus, it commonly is said that a debtor in possession
      13   administers the estate as a fiduciary for the estate’s creditors.
      14   E.g., Baker Botts L.L.P. v. ASARCO LLC, 135 S.Ct. 2158, 2163
      15   (2015).   Although details, facets, parameters, beneficiaries, and
      16   consequences of debtor-in-possession fiduciary status are subject
      17   to debate, at a minimum a debtor in possession is “accountable
      18   for all property received” as provided by § 704(a)(2).
      19         Hence, the Debtors were fiduciaries accountable to their
      20   creditors for all property so long as they functioned as debtors
      21   in possession.   Upon confirmation of the Plan, property of the
      22   estate revested in the Debtors.    Plan ¶ IV-B.
      23
      24                                     2
      25         Ordinarily, termination of debtor in possession status ends
      26   fiduciary responsibilities to creditors.    But a chapter 11 plan
      27   may provide otherwise.   And, this one did so provide.
      28

                                             18
Filed 10/15/20                        Case 09-39791                             Doc 420



       1         The Plan tasked the Debtors with the duty of acting as
       2   disbursing agent for distributions to creditors during the Plan’s
       3   84-month duration.   There being no separate policing mechanism
       4   prescribed by Plan, the disbursing agent role entailed
       5   determining on a “trust me” basis the amounts of the actual
       6   disposable income to be distributed quarterly to the Class V
       7   unsecured creditors.
       8         Moreover, property-of-the-estate status lingered in the Plan
       9   default provision:   “if the Court orders the case converted to
      10   Chapter 7 after the Plan is confirmed, then all property that had
      11   been property of the Chapter 11 estate, and that has not been
      12   disbursed pursuant to the Plan, will revest in the Chapter 7
      13   estate, and the automatic stay will be reimposed.”   Plan ¶ IV-F.
      14         This “trust me” disbursing agent role of the Revested
      15   Debtors in control of a business not subject to independent
      16   accounting verification supervision and combined with a prospect
      17   of property revesting in a chapter 7 estate has the structural
      18   attributes of a trust.
      19
      20                                    3
      21         Viewed through the prism of trusts, the Plan’s disbursing
      22   agent structure places the Revested Debtors in the position of
      23   settlor and trustee.   The trust corpus is the motel business.
      24   The Class V unsecured creditors are beneficiaries.   The trust
      25   terminates either by disbursement to the beneficiaries according
      26   to the 84-month term of the Plan or by Conversion to chapter 7.
      27   See Consolidated Pioneer, 264 F.3d at 808 (California law).
      28

                                           19
Filed 10/15/20                             Case 09-39791                               Doc 420



       1         Because the trust is for the primary purpose of paying
       2   debts, it is excluded from the formal definition of “trust” for
       3   purposes of California law.       CAL. PROBATE CODE § 82(b)(13).
       4         Nevertheless, the principles and procedures of California
       5   trust law, California Probate Code §§ 15000-19530, may be applied
       6   to an entity or relationship that is excluded from the Probate
       7   Code § 82 definition of “trust” when such application of
       8   principles and procedures is pursuant to statute, common law,
       9   court order or rule, or contract.         CAL. PROBATE CODE § 15003(c).23
      10         As already noted the confirmed Plan is a hybrid court order
      11   and contract governed by California law.
      12         In contrast to California contract law governed by its Civil
      13   Code rather than common law, California trust law applies common
      14   law except to the extent modified by statute.          CAL. PROBATE CODE
      15   § 15002;24 see generally Otto v. Niles (In re Niles), 106 F.3d
      16   1456, 1461 n.4 (9th Cir. 1997) (common law fiduciary duties).
      17
      18         23
                      Section 15003(c) provides:
      19
                 15003(c). Nothing in this division or in Section 82 is
      20         intended to prevent the application of all or part of the
                 principles or procedures of this division to an entity or
      21         relationship that is excluded from the definition of “trust”
                 provided by Section 82 where these principles or procedures
      22         are applied pursuant to statutory or common law principles,
      23         by court order or rule, or by contract.

      24   CAL. PROBATE CODE § 15003(c).
                 24
      25              Section 15002 provides:

      26         15002. Except to the extent that the common law rules
                 governing trusts are modified by statute, the common law as
      27         to trusts is the law of this state.
      28   CAL. PROBATE CODE § 15002.

                                                20
Filed 10/15/20                             Case 09-39791                                 Doc 420



       1           California trustees must account to each beneficiary at
       2   least annually.       CAL. PROBATE CODE § 16062(a).   They also must keep
       3   beneficiaries reasonably informed of the trust and its
       4   administration.       CAL. PROBATE CODE § 16060, accord RESTATEMENT (THIRD)
       5   OF    TRUSTS § 83 (2007); RESTATEMENT (SECOND) OF TRUSTS § 172 (1959).
       6           The reporting requirement of the Plan comports with these
       7   duties.      Regular reports to unsecured creditors are required
       8   every 120 days.       Plan, ¶ IV-D.   Disbursements are to be made
       9   quarterly, beginning January 1, 2012, and ending September 1,
      10   2018.      Plan, ¶ II-C-3.
      11           The absence in the Plan of the word “trust” is not
      12   dispositive.      The Revested Debtors as Disbursing Agent were
      13   required to calculate and disburse actual disposable income,
      14   which was dedicated to the exclusive benefit of the Class V
      15   unsecured creditors up to the amounts of their claims.           As was
      16   the case in Consolidated Pioneer, it follows the these duties
      17   were fiduciary in nature.        Consolidated Pioneer, 264 F.3d at 808
      18   (applying California Law).
      19           It follows that the terms of this Plan saddled the Revested
      20   Debtors with the trust-law duty of a fiduciary to account to the
      21   Plan Class V beneficiaries for actual disposable income.
      22
      23                                         B
      24           In the alternative, if the Revested Debtor is not deemed to
      25   be subject to a fiduciary duty to account to the Plan Class V
      26   unsecured creditors, he nevertheless has a contractual duty to
      27   account that follows from the role as disbursing agent for actual
      28   disposable income owing to the Class V creditors.

                                                 21
Filed 10/15/20                            Case 09-39791                                  Doc 420



       1                                        C
       2         It is not material that the requisite frequency of reports
       3   is uncertain.    Regardless of whether the duty to report is a
       4   fiduciary or contractual duty, it is either quarterly to match
       5   the prescribed Class V disbursement interval or 120 days to match
       6   the 120-Plan Report requirement.         Either way, no report was made
       7   during the final 48 months of the Plan.
       8
       9                                       IV
      10         The Revested Debtors’ defense relies on the fallacious
      11   premise that the movant Class V unsecured creditor has the burden
      12   of persuasion in all respects.       In the end, however, the Revested
      13   Debtors have the determinative burden of persuasion.25
      14
      15                                        A
      16         Basic principles of fiduciary law allocate the burden to
      17   render an accounting on the fiduciary once it is shown that funds
      18   have been entrusted to the fiduciary and not paid over or
      19   otherwise accounted for.      Niles, 106 F.3d at 1462.
      20         The Revested Debtors know what funds they received and how
      21   they applied them.     The Class V creditors have no independent
      22   knowledge of those facts and would have to pry the necessary
      23   information out of the Revested Debtors in order to determine
      24   actual disposable income.      It is appropriate to allocate the
      25
      26
      27         25
                  Fed. R. Evid. 301; 21B CHARLES ALAN WRIGHT, ARTHUR R. MILLER, &
           KENNETH W. GRAHAM, JR., FEDERAL PRACTICE AND PROCEDURE: EVIDENCE § 5122 (2d
      28   ed. 2020)(burdens of production, persuasion, and proof).

                                               22
Filed 10/15/20                          Case 09-39791                            Doc 420



       1   burden to the Revested Debtors as being better positioned to
       2   produce the requisite proof.    Niles, 106 F.3d at 1462.
       3         Similarly, substantive policies behind both fiduciary law
       4   and agency law favor requiring fiduciaries and agents to perform
       5   their obligations faithfully and with care.      Niles, 106 F.3d at
       6   1462, citing RESTATEMENT (SECOND) OF TRUSTS § 172 (duty to render
       7   accounts) and RESTATEMENT (SECOND) OF AGENCY § 382 (same).
       8         The movant Class V creditor has satisfied its burden of
       9   production by establishing that the Revested Debtors are in a
      10   fiduciary position.   The burden then shifted to the Revested
      11   Debtors to persuade the trier of fact that they complied with
      12   their fiduciary duties to account.     The correlative risk of
      13   nonpersuasion reposes on the Revested Debtors.      This trier of
      14   fact is not persuaded.
      15
      16                                      B
      17         The contract analysis is complicated by related reciprocal
      18   burdens.
      19
      20                                      1
      21         As a matter of conventional contract law, the movant Class V
      22   creditor, as the party seeking conversion or dismissal of the
      23   chapter 11 case on a theory of material default with respect to
      24   the confirmed Plan under § 1112(b)(4)(N), ordinarily has the
      25   burden to demonstrate that it was a Plan default never to
      26   disburse promised actual disposable income to Class V creditors.
      27         Once a prima facie case has been made, the burden of
      28   production then shifts to the Revested Debtors to come forward

                                             23
Filed 10/15/20                           Case 09-39791                           Doc 420



       1   with evidence to the contrary.     If they do so, then the movant
       2   ordinarily bears the ultimate burden of persuasion of material
       3   default and the correlative risk of nonpersuasion.
       4
       5                                      2
       6         But, when the chapter 11 debtor is an individual, the
       7   picture is clouded by the debtor’s reciprocal obligation to prove
       8   completion of all payments under the plan as a condition of
       9   receiving a discharge.
      10         The Plan provides that there will be no discharge for debts
      11   incurred before confirmation until completion of all payments
      12   under the Plan.    Plan, ¶ IV-A.
      13         That Plan provision comports with the general rule of
      14   Bankruptcy Code § 1141(d)(5) that an individual debtor does not
      15   receive a discharge until completion of all payments under the
      16   Plan unless the court orders otherwise for cause.     11 U.S.C.
      17   § 1141(d)(5)(A).
      18
      19                                      a
      20         Therein lies the rub.    In order to obtain a discharge, the
      21   Revested Debtors have the § 1141(d)(5)(A) burden to demonstrate
      22   completion of all payments under the Plan.     That burden requires
      23   them to prove (i.e. persuade) that there never was actual
      24   disposable income during the 84 months of the Plan.
      25         At this stage of a chapter 11 case, one cannot ignore the
      26   discharge question.    No discharge would mean that all original
      27   debts remain owed with interest and that the Plan operated as an
      28   84-month shield against collections that could now be resumed.

                                              24
Filed 10/15/20                        Case 09-39791                             Doc 420



       1         When, not if, a discharge is requested, the Revested Debtors
       2   will have the burden of persuasion on the question whether they
       3   have completed all payments under the Plan.   Fulfilling that
       4   burden requires them to make an accounting essentially identical
       5   to that which is required of a fiduciary.
       6         Hence, the question of material default on a theory of
       7   nonpayment presented by the movant Class V creditor and the
       8   question of completion of payments under the Plan for purposes of
       9   discharge are reciprocal and inextricably intertwined issues.
      10
      11                                    b
      12         A ruling in the creditor’s action that the Revested Debtors
      13   are in material default for not having made required plan
      14   payments likely would be issue preclusive of the Debtors’
      15   entitlement to discharge on which they have the burden of proof.
      16         The Revested Debtors’ defense in this case is that they made
      17   all required Plan payments to Class V, to wit, none — because
      18   there never was disposable income.   And, in a request for entry
      19   of discharge, that is what they would have the affirmative burden
      20   to prove by way of an accounting.
      21         This situation, then, is more than a shifting burden of
      22   production.   The creditor’s showing of prima facie case on the
      23   question of nonpayment could be fatally issue preclusive to the
      24   Debtors’ ability to obtain a discharge and shifts the ultimate
      25   burden of persuasion to the Debtors to show that there never was
      26   actual disposable income during the 84-month period of the Plan.
      27
      28

                                           25
Filed 10/15/20                        Case 09-39791                              Doc 420



       1                                    3
       2         Regardless of whether the Revested Debtors saddled
       3   themselves with fiduciary duties to account when they assumed the
       4   role of disbursing agent for plan payments, they certainly have a
       5   contractual duty to account for their income from all sources
       6   during the 84 months of the Plan.
       7
       8                                    V
       9         The evidence adduced at trial does not favor the position of
      10   the Revested Debtors that there never was “disposable income” and
      11   that the duties under the Plan were otherwise performed.
      12         This trier of fact did not believe the testimony of Umesh
      13   Patel attempting to explain his finances during the 84-month Plan
      14   period.   His testimony that he received loans from Kirki Patel
      15   and James Macko is unsubstantiated and not believed.   Nor is the
      16   analysis by his expert, Norman Johnson, persuasive.    In contrast,
      17   movant’s expert J. Michael Issa was more helpful.
      18         Under any view of the evidence and under any construction of
      19   the Plan, motel operations in 2015, 2016, and 2017 yielded, at a
      20   minimum, profits of $98,121 that qualified as actual disposable
      21   income required to be disbursed to Class V unsecured creditors.
      22   The failure to disburse was a Plan default.
      23         The Revested Debtors had a continuing duty to account for
      24   the full 84 months of the Plan, but provided neither accounting
      25   nor report for any of the final 48 months of the Plan.     This was
      26   a Plan default.
      27         The Revested Debtors had income from sources other than
      28   motel operations but did not account for such income during any

                                           26
Filed 10/15/20                         Case 09-39791                                Doc 420



       1   month of the Plan, even though the definition of “disposable
       2   income” that they prescribed in the Plan includes income from
       3   “all sources.”   This was a Plan default.
       4         The Revested Debtors departed from the announced business
       5   plan to branch out into trading in securities options and margin
       6   accounts without notifying or accounting to the Class V
       7   creditors.   The magnitude of this activity is material.      Evidence
       8   of one account in Plan month 28 (January 2014) shows credits of
       9   $112,206.05 and debits of $66,551.43.       Another account in Plan
      10   month 83 (August 2018) reflects year-to-date securities purchases
      11   of $2,627,970.74 and sales of $2,912,589.66.       Umesh Patel and his
      12   expert concede that stock market losses between 2011 and 2018
      13   were between $339,000 and $372,800.
      14         In order to engage in such trading, the source funds must
      15   have either been derived from the motel operations that Umesh
      16   Patel said was his sole source of income or from undisclosed
      17   sources of income, which nevertheless were required to be counted
      18   in the “disposable income” calculation.       Diverting funds that
      19   should have been considered for disbursement to Class V
      20   creditors, without notice to those creditors, in order to gamble
      21   in the casino games of stock options and stock investments on
      22   margin is a Plan default.
      23         The funding by Umesh Patel of $50,000 in a Roth IRA came
      24   from funds that constituted disposable income.
      25         The $60,000 of gold and diamond jewelry that Umesh Patel
      26   claimed was stolen from him by Suhkwinder Patel in 2017 has no
      27   identifiable source in the record.    Two plausible alternative
      28   explanations are that this personal property was acquired with

                                            27
Filed 10/15/20                         Case 09-39791                             Doc 420



       1   disposable income by way of a Plan default or that Umesh Patel
       2   perjured himself at the outset of the case.
       3         The fact that Umesh Patel had the financial wherewithal to
       4   make a $11,023.50 down payment on the purchase a new $71,049.50
       5   Tesla automobile ten days after the nominal expiration of the 84-
       6   month plan, warrants the inference that the source of that
       7   $11,023.50 payment was from income attributable to a time during
       8   the 84-month plan period.   Not disbursing such funds to Class V
       9   unsecured creditors was a Plan default.
      10
      11                                    VI
      12         Each of the identified Plan defaults is a material default
      13   with respect to a confirmed plan that provides cause within the
      14   meaning of § 1112(b)(4)(N) to convert or dismiss the case.    11
      15   U.S.C. § 1112(b)(4)(N).26
      16         The requisite standard is “whichever is in the best
      17   interests of creditors and the estate.”     11 U.S.C. § 1112(b)(1).
      18         The movant creditor contends that conversion, rather than
      19   dismissal is in the best interest of creditors and the estate.
      20         This court agrees that conversion is in the interest of
      21   creditors and the estate.
      22
      23
      24         26
                 In making this determination, the court has ignored the
      25   failure to pay the $951,214.63 balloon Plan payment due to 1332
           Broadway Note, LLC, on September 1, 2018. There is a pending
      26   adversary proceeding by Umesh Patel against 1332 Broadway Note,
           LLC, contending that it sabotaged Patel’s efforts to refinance
      27   the motel. That cause of action, as to the merits of which this
           court expresses no view, is property of the estate that the
      28   Chapter 7 trustee will be able to assess.

                                            28
Filed 10/15/20                         Case 09-39791                             Doc 420



       1         Dismissal would place all parties in interest back to the
       2   2009 status quo in 2020.    Too much water has gone over the dam
       3   since then to perpetuate the case in chapter 11.
       4         The Plan specifically contemplates the possibility of
       5   conversion to chapter 7 for default and clarifies what will
       6   constitute property of the estate following conversion and the
       7   status of the automatic stay.
       8         While the interests of the Debtors are not directly included
       9   in the § 1112(b) standard, which focuses on interests of
      10   creditors and the estate, it is noted that after conversion the
      11   Debtors, in principle, could salvage a chapter 7 discharge.
      12         The court is mindful that it has discretion to determine
      13   that appointment under § 1104(a) of a trustee or examiner is in
      14   the best interests of creditors and the estate.    11 U.S.C.
      15   § 1112(b)(1).   That alternative would not be   efficacious in view
      16   of the history of this case.27
      17         Successful liquidation in this case may involve selling the
      18   motel as a going concern.    To facilitate that possibility without
      19   harming employees, it is appropriate for this court to exercise
      20   its discretion under § 721 to authorize the chapter 7 trustee to
      21   operate the business for 90 days after conversion if, in the
      22   business judgment of the trustee, such operation is in the best
      23   interest of the estate and consistent with orderly liquidation of
      24   the estate.   11 U.S.C. § 721.
      25
                 27
      26         Rule 1019 governs conversion from chapter 11 to chapter 7
           at any stage of the case, including after plan confirmation.
      27   Fed. R. Bankr. P. 1019. The conversion order will provide that
           any request for this court to exercise its Rule 1019 authority to
      28   order or direct “otherwise” shall be by separate motion.

                                            29
Filed 10/15/20                        Case 09-39791                             Doc 420



       1                               Conclusion
       2         There being multiple material defaults in the confirmed plan
       3   and the best interests of creditors and the estate favoring
       4   conversion to chapter 7, the case will be ordered converted to
       5   chapter 7 pursuant to 11 U.S.C. §§ 1112(b)(1) and (b)(4)(N).
       6         An appropriate order will issue.
       7
       8          October 15, 2020

       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                           30
